Case 2:20-cv-12552-NGE-DRG ECF No. 12, PageID.32 Filed 01/28/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


ALBA RODRIGUEZ,

              Plaintiff,                                   No. 20-12552

v.                                                         Honorable Nancy G. Edmunds

LIFE INSURANCE COMPANY
OF NORTH AMERICA,

           Defendant.
____________________________________/

     ORDER DENYING PLAINTIFF’S MOTION TO CONSOLIDATE CASES [11]

       This is the second ERISA case Plaintiff has filed against Defendant in this Court.

In the first case, which was handled by the Honorable Nancy G. Edmunds, the Court

entered a partial judgment in favor of Plaintiff and remanded the matter for an

administrative determination of Plaintiff’s eligibility for benefits during a certain time

period. (See Case No. 15-12768 (“the earlier case”), ECF Nos. 31, 32.) In this case,

which was originally assigned to the Honorable Robert H. Cleland, Plaintiff seeks a

determination as to her entitlement of benefits, interest, and attorney’s fees following the

judgment in the earlier case and the remand. (ECF No. 1.) Because this case is a

companion case to the earlier case, it was reassigned from Judge Cleland to Judge

Edmunds under Eastern District of Michigan Local Rule 83.11. (ECF No. 3.)

       The matter is now before the Court on Plaintiff’s motion to consolidate the two

cases under Federal Rule of Civil Procedure 42(a). (ECF No. 11.) Unlike Local Rule

83.11(b)(7)(B), which provides for the reassignment of companion cases “even though

                                              1
Case 2:20-cv-12552-NGE-DRG ECF No. 12, PageID.33 Filed 01/28/21 Page 2 of 2




one of them has been terminated,” however, Rule 42(a) only applies to cases “before

the court.” Here, the earlier case is no longer pending and has been closed since

January 12, 2018. A closed case cannot be consolidated with an open case under Rule

42(a). See Northington v. Abdellatif, No. 16-cv-12931, 2020 U.S. Dist. LEXIS 62416, at

*8 (E.D. Mich. Apr. 9, 2020). Further, consolidation is not necessary to provide Plaintiff

the relief she seeks in this case. Accordingly, Plaintiff’s motion to consolidate is

DENIED.

       SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge

Dated: January 28, 2021


I hereby certify that a copy of the foregoing document was served upon counsel of
record on January 28, 2021, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager




                                             2
